Name: Decision of the EEA Joint Committee No 67/98 of 4 July 1998 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: employment;  migration;  social protection;  European construction
 Date Published: 1999-05-13

 Avis juridique important|21999D0513(03)Decision of the EEA Joint Committee No 67/98 of 4 July 1998 amending Annex VI (Social security) to the EEA Agreement Official Journal L 123 , 13/05/1999 P. 0062 - 0063DECISION OF THE EEA JOINT COMMITTEENo 67/98of 4 July 1998amending Annex VI (Social security) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement" and in particular Article 98 thereof,Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 24/98 of 27 March 1998(1);Whereas Council Regulation (EC) No 1290/97 of 27 June 1997 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71(2) is to be incorporated into the Agreement;Whereas several adaptations to Council Regulation (EEC) No 574/72 are to be updated,HAS DECIDED AS FOLLOWS:Article 1In point 1 (Council Regulation (EEC) No 1408/71) of Annex VI to the Agreement, the following shall be added before the adaptations: "and subsequently amended by:- 397 R 1290: Council Regulation (EC) No 1290/97 of 27 June 1997 (OJ L 176, 4.7.1997, p. 1)."Article 2Point 2 (Council Regulation (EEC) No 574/72) of Annex VI to the Agreement shall be amended as follows:1. The following shall be added before the adaptations: "and subsequently amended by:- 397 R 1290: Council Regulation (EC) No 1290/97 of 27 June 1997 (OJ L 176, 4.7.1997, p. 1)."2. The text of adaptation (g), heading "153. NORWAY-UNITED KINGDOM", shall be replaced by the following: "The exchange of letters of 20 March 1997 and 3 April 1997 concerning Articles 36(3) and 63(3) of the Regulation (reimbursement or waiving of reimbursement of the costs of benefits in kind), and Article 105 of the implementing Regulation (waiving of the costs of administrative checks and medical examinations)."3. The text of adaptation (m), heading "P. ICELAND", shall be replaced by the following: "1. For the purpose of applying Articles 13(2)(d), 14(1)(a), 14(2)(b), 14a(1)(a), 14a(2), 14a(4), 14b(1), 14b(2), 14b(4) and 14c(a) of the Regulation and Articles 11, 11a, 12a(2)(a), 12a(5)(c) and 12a(7)(a) of the implementing Regulation:AlÃ jÃ ³Ã °adeild Tryggingastofnunar rÃ ­kisins (International Division of the State Social Security Institute), Reykajavik.2. For the purpose of applying Article 17 of the Regulation:HeilbrigÃ °is- og tryggingamÃ ¡larÃ ¡Ã °uneytiÃ ° (the Ministry of Health and Social Security), Reykjavik.3. For the purpose of applying Chapters 1, 2, 3, 4, 5 and 8 of Title III of the Regulation and the provisions linked to these provisions in the implementing Regulation:Tryggingastofnun rÃ ­kisins (the State Social Security Institute), Reykjavik.4. For the purpose of applying Chapter 6 of Title III of the Regulation and the provisions linked to these provisions in the implementing Regulation:AtvinnuleysistryggingasjoÃ °ur, vinnumÃ ¡laskriftstofan (the Unemployment Insurance Fund), Reykjavik.5. For the purpose of applying Chapter 7 of Title III of the Regulation and the provisions linked to these provisions in the implementing Regulation:RÃ ­kisskattstjÃ ³ri (the Directorate of Internal Revenue), Reykjavik."Article 3The texts of Council Regulation (EC) No 1290/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 5 July 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 4 July 1998.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 310, 19.11.1998, p. 4.(2) OJ L 176, 4.7.1997, p. 1.